Case 19-12083 Doc 46 Filed 12/03/19 Entered 12/03/19 14:44:37 Main Document Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA
   IN THE MATTER OF                                      CASE NUMBER 19-12083
         GREGORY CLARK                                   SECTION B
               DEBTOR                                    CHAPTER 13
   *****************************************************************************
                                          ORDER

           Considering Debtor's OBJECTION TO PROOF OF CLAIM FILED (P-31) scheduled for

   hearing on December 4, 2019, and that no response was filed;

           IT IS ORDERED that the unsecured general portion of Proof of Claim No. 3 filed by

   STATE OF NEW JERSEY, DIVISION OF TAXATION is reduced from $29,031.11 to $1,091.00 as

   per the amount reflected on debtor’s 2011 tax return;

           IT IS FURTHER ORDERED that unsecured priority portion of Proof of Claim No. 3 filed

   by STATE OF NEW JERSEY, DIVISION OF TAXATION will remain $2,655.04;

           IT IS FURTHER ORDERED that counsel shall serve this order on the required parties who

   will not receive notice through the ECF system pursuant to the FRBP and the LBRs and file a

   certificate of service to that effect within three (3) days.

           New Orleans, Louisiana, December 3, 2019.



                                                           Hon. Jerry A. Brown
                                                           U.S. Bankruptcy Judge
